Case 2:16-md-02724-CMR Document 1504 Filed 09/09/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE: GENERIC PHARMACEUITICALS

PRICING ANTITRUST LITIGATION MDL 2724

16-MD-2724

 

THIS DOCUMENT RELATES TO: HON. CYNTHIA M. RUFE

:20-cv-03539-
State of Connecticut, et al v. Sandoz, Inc., et al 2:20-cv-03539-CMR

 

 

ORDER
AND NOW, this 9th day of September 2020, upon consideration of the stipulation of
counsel with regard to waiver of service of and responses to States’ June 10, 2020 Complaint
[Doc. No. 21], it is hereby ORDERED that the stipulation is APPROVED. The deadline for
the Stipulating Defendants to move against, answer, or otherwise respond to the States’ June
10, 2020 Complaint in the above-captioned case is ADJOURNED until such time that the

Court enters a Case Management Order setting such a schedule.

It is so ORDERED.

BY THE COURT:
/s/ Cynthia M. Rufe

 

CYNTHIA M. RUFE, J.
